DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 03/02/2022 have been entered.
Per the 03/02/2022 amendment:
Claims 1, 9 and 17 are currently amended.
Claims 1-5, 8-13, 16-21 and 24-27 are now pending.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-13, 17-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanabalan (US 20190386880 A1), hereafter D1, in view of Haartsen (US 20200146097 A1), hereafter H1, and further in view of Mandapaka (US 20180027412 A1), hereafter M1.
Regarding Claim 1, D1 discloses the below limitation:	sending a packet of data at predetermined time from at least one device to a destination address in anticipation of data transfer to keep the network connection alive and network resources assigned by wireless network (D1 Fig 6, Par 70 detect a packet response from the at least one IoT server 50 to an IoT device 40;Par 71 Identification of keep-alive packets may be based on size of the packet),	wherein the at least one device includes any one or more of a transmitting device, a destination device or a combination thereof (Fig 3, Par 70 IoT server 50 (e.g. transmitting device) and IoT device 40 (e.g. destination device)), and
D1 does not disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for the anticipated data transfer.
H1 does disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for the anticipated data transfer (H1 Par 6 determining that the voice activity estimation signal is below the predetermined threshold, transmitting one or more zero-payload packets to the far-end system at one or more subsequent times).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1 and H1, to combine the sending of keepAlive messages in an IoT context, as disclosed in D1, with the keepAlive messages comprising zero-payload packets for reduced latency such as in H1. The purpose of keepAlive messages is to send small packets to maintain a connection, and using a zero-payload packet for that purpose is a closely related idea. Both D1 and H1 are in the same field of endeavor, namely maintaining connection between wireless devices via transmission of keepAlive packets. While the zero-packets sent in H1 are related to voice protocol, the packets do not contain protocol specific data by definition so they can be used in the instant IoT perspective without significant changes. 
D1 and H1 do not disclose the below limitation:	[sending a packet] based on any of: size of anticipated data transfer, frequency of anticipated data transfer or a combination thereof,
M1 does disclose the below limitation:	[sending a packet] based on any of: size of anticipated data transfer, frequency of anticipated data transfer or a combination thereof (M1 Par 396 wherein a ping is sent to maintain a connection between a sensor system 795 and a display device 710, wherein the period of the ping is based on criteria such as frequency with which data is being transmitted),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned teaching of D1 and H1 further with sending a packet (such as a keepAlive or a ping) to maintain a connection based in part on a frequency with which data is being transmitted, as disclosed in M1. M1 is directed to sending a ping to maintain a connection, which is the same field of endeavor as the instant invention. Further, the ping sent in M1 takes into account the frequency of data transmission to determine how often a ping needs to be sent. Taking into account frequency of transmission when maintaining a connection helps reduces the number of unnecessary pings and increases efficient usage of network resources. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, D1, H1 and M1 disclose the limitations of Claim 1.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one transmitting device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that may transmit information via the network. At least one device needs to transmit the keepAlive packet in order to maintain the connection. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, D1, H1 and M1 disclose the limitations of Claim 1.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one destination device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that result in a variety of destination devices for the purposes of communication. At least one such device needs to transmit the keepAlive packet in order to maintain the connection. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, D1, H1 and M1 disclose the limitations of Claim 1.
D1 further discloses the below limitation:	wherein the transmitting device is a mobile device capable of sending data to the one or more destination devices (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that may include mobile devices. At least one such device needs to transmit the keepAlive packet in order to maintain the connection. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, D1, H1 and M1 disclose the limitations of Claim 1.
D1 further discloses the below limitation:	wherein the destination device is an loT devices capable of receiving data from the at least one transmitting device (D1 Par 70 packet response from the at least one IoT server 50 to an IoT device 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that may include IoT devices that communicate with other IoT devices. At least one such device needs to transmit the keepAlive packet in order to maintain the connection between one another. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, D1 discloses the below limitation:	at least one base station (D1 Fig 3 IoT Server 50);	at least one device (Fig 3 IoT Device 40),	wherein the at least one device includes any one or more of a transmitting device, a destination device or a combination thereof (Fig 3, Par 70 IoT server 50 (e.g. transmitting device) and IoT device 40 (e.g. destination device));	wherein the at least device sends a small packet of data at predetermined time to a destination address to keep the network connection alive and network resources assigned by wireless network (Fig 6, Par 70 detect a packet response from the at least one IoT server 50 to an IoT device 40;Par 71 Identification of keep-alive packets may be based on size of the packet), and
D1 does not disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for he anticipated data transfer.
H1 does disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for he anticipated data transfer (H1 Par 6 determining that the voice activity estimation signal is below the predetermined threshold, transmitting one or more zero-payload packets to the far-end system at one or more subsequent times).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1 and H1, to combine the sending of keepAlive messages in an IoT context, as disclosed in D1, with the keepAlive messages comprising zero-payload packets for reduced latency such as in H1. The purpose of keepAlive messages is to send small packets to maintain a connection, and using a zero-payload packet for that purpose is a closely related idea. Both D1 and H1 are in the same field of endeavor, namely maintaining connection between wireless devices via transmission of keepAlive packets. While the zero-packets sent in H1 are related to voice protocol, the packets do not contain protocol specific data by definition so they can be used in the instant IoT perspective without significant changes. 
D1 and H1 do not disclose the below limitation:	[sending a packet] based on any of: size of anticipated data transfer, frequency of anticipated data transfer or a combination thereof,
M1 does disclose the below limitation:	[sending a packet] based on any of: size of anticipated data transfer, frequency of anticipated data transfer or a combination thereof (M1 Par 396 wherein a ping is sent to maintain a connection between a sensor system 795 and a display device 710, wherein the period of the ping is based on criteria such as frequency with which data is being transmitted),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned teaching of D1 and H1 further with sending a packet (such as a keepAlive or a ping) to maintain a connection based in part on a frequency with which data is being transmitted, as disclosed in M1. M1 is directed to sending a ping to maintain a connection, which is the same field of endeavor as the instant invention. Further, the ping sent in M1 takes into account the frequency of data transmission to determine how often a ping needs to be sent. Taking into account frequency of transmission when maintaining a connection helps reduces the number of unnecessary pings and increases efficient usage of network resources. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, D1, H1 and M1 disclose the limitations of Claim 9.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one transmitting device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that may transmit information via the network. At least one device needs to transmit the keepAlive packet in order to maintain the connection. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, D1, H1 and M1 disclose the limitations of Claim 9.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one destination device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that result in a variety of destination devices for the purposes of communication. At least one such device needs to transmit the keepAlive packet in order to maintain the connection. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, D1, H1 and M1 disclose the limitations of Claim 9.
D1 further discloses the below limitation:	wherein the transmitting device is a mobile device capable of sending data to the one or more destination devices (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that may include mobile devices. At least one such device needs to transmit the keepAlive packet in order to maintain the connection. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, D1, H1 and M1 disclose the limitations of Claim 9.
D1 further discloses the below limitation:	wherein the destination device is an loT devices capable of receiving data from the at least one transmitting device (D1 Par 70 packet response from the at least one IoT server 50 to an IoT device 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that may include IoT devices that communicate with other IoT devices. At least one such device needs to transmit the keepAlive packet in order to maintain the connection between one another. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, D1 discloses the below limitation:	a processor (D1 Fig 2, Par 39 processor(s) 103 may be implemented by one or more programmable processors to execute one or more executable instructions, such as a computer program), and	a memory (Fig 2, Par 34 volatile memory 122, non-volatile memory 128) in communication with the processor wherein the memory containing program instructions which when executed by the processor, perform the following operations comprising:	sending a small packet of data at predetermined time from at least one device to a destination address to keep the network connection alive and resources assigned by wireless network (Fig 6, Par 70 detect a packet response from the at least one IoT server 50 to an IoT device 40;Par 71 Identification of keep-alive packets may be based on size of the packet),	wherein the at least one device includes any one or more of a transmitting device, a destination device or a combination thereof (Fig 3, Par 70 IoT server 50 (e.g. transmitting device) and IoT device 40 (e.g. destination device)), and
D1 does not disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for he anticipated data transfer.
H1 does disclose the below limitation:	wherein the packet of data comprises zero payload accompanied by a data frame header, or a payload depending on network resource requirement for he anticipated data transfer (H1 Par 6 determining that the voice activity estimation signal is below the predetermined threshold, transmitting one or more zero-payload packets to the far-end system at one or more subsequent times).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1 and H1, to combine the sending of keepAlive messages in an IoT context, as disclosed in D1, with the keepAlive messages comprising zero-payload packets for reduced latency such as in H1. The purpose of keepAlive messages is to send small packets to maintain a connection, and using a zero-payload packet for that purpose is a closely related idea. Both D1 and H1 are in the same field of endeavor, namely maintaining connection between wireless devices via transmission of keepAlive packets. While the zero-packets sent in H1 are related to voice protocol, the packets do not contain protocol specific data by definition so they can be used in the instant IoT perspective without significant changes. 
D1 and H1 do not disclose the below limitation:	[sending a packet] based on any of: size of anticipated data transfer, frequency of anticipated data transfer or a combination thereof,
M1 does disclose the below limitation:	[sending a packet] based on any of: size of anticipated data transfer, frequency of anticipated data transfer or a combination thereof (M1 Par 396 wherein a ping is sent to maintain a connection between a sensor system 795 and a display device 710, wherein the period of the ping is based on criteria such as frequency with which data is being transmitted),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned teaching of D1 and H1 further with sending a packet (such as a keepAlive or a ping) to maintain a connection based in part on a frequency with which data is being transmitted, as disclosed in M1. M1 is directed to sending a ping to maintain a connection, which is the same field of endeavor as the instant invention. Further, the ping sent in M1 takes into account the frequency of data transmission to determine how often a ping needs to be sent. Taking into account frequency of transmission when maintaining a connection helps reduces the number of unnecessary pings and increases efficient usage of network resources. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, D1, H1 and M1 disclose the limitations of Claim 17.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one transmitting device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that may transmit information via the network. At least one device needs to transmit the keepAlive packet in order to maintain the connection. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, D1, H1 and M1 disclose the limitations of Claim 17.
D1 further discloses the below limitation:	wherein the packet of data is sent by at least one destination device (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that result in a variety of destination devices for the purposes of communication. At least one such device needs to transmit the keepAlive packet in order to maintain the connection. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, D1, H1 and M1 disclose the limitations of Claim 17.
D1 further discloses the below limitation:	wherein the transmitting device is a mobile device capable of sending data to the one or more destination devices (D1 Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that may include mobile devices. At least one such device needs to transmit the keepAlive packet in order to maintain the connection. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 21, D1, H1 and M1 disclose the limitations of Claim 17.
D1 further discloses the below limitation:	wherein the destination device is an loT devices capable of receiving data from the at least one transmitting device (D1 Par 70 packet response from the at least one IoT server 50 to an IoT device 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method for reducing time lag in data transfer with sending the zero-payload packet by at least one device as disclosed in D1. In an IoT network, there are typically a large number of devices that may include IoT devices that communicate with other IoT devices. At least one such device needs to transmit the keepAlive packet in order to maintain the connection between one another. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 25, D1, H1 and M1 disclose the limitations of Claim 1.
D1 further discloses the below limitation:	wherein the wireless network includes any network managing wireless resources including cellular network, Wi-Fi or a combination thereof (D1 Fig 3 Wi-Fi Router; Par 42 communication interfaces may include cellular connections).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned method with communicating via wireless resources such as a cellular network or Wi-Fi, as disclosed in D1. In an IoT network as disclosed herein, wireless communication using Wi-Fi and/or a cellular network is widely adopted and does not significantly contribute to the novelty of the instant claim. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 26, D1, H1 and M1 disclose the limitations of Claim 9.
D1 further discloses the below limitation:	wherein the wireless network includes any network managing wireless resources including cellular network, Wi-Fi or a combination thereof (D1 Fig 3 Wi-Fi Router; Par 42 communication interfaces may include cellular connections).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned system with communicating via wireless resources such as a cellular network or Wi-Fi, as disclosed in D1. In an IoT network as disclosed herein, wireless communication using Wi-Fi and/or a cellular network is widely adopted and does not significantly contribute to the novelty of the instant claim. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 27, D1, H1 and M1 disclose the limitations of Claim 17.
D1 further discloses the below limitation:	wherein the wireless network includes any network managing wireless resources including cellular network, Wi-Fi or a combination thereof (D1 Fig 3 Wi-Fi Router; Par 42 communication interfaces may include cellular connections).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1 and M1, to combine the aforementioned computer program product with communicating via wireless resources such as a cellular network or Wi-Fi, as disclosed in D1. In an IoT network as disclosed herein, wireless communication using Wi-Fi and/or a cellular network is widely adopted and does not significantly contribute to the novelty of the instant claim. Therefore, it would have been obvious to combine D1, H1 and M1 to obtain the invention, as specified in the instant claim.

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of H1 and M1 and further in view of Sung (20150009990 A1), hereafter S1.
Regarding Claim 8, D1 and S1 discloses the limitations of claim 1.
D1, H1 and M1 do not disclose the below limitation:	wherein the data packet is sent as a warm-up command, and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof.
S1 does disclose the below limitation:	wherein the data packet is sent as a warm-up command (S1 Par 129 "warm-up" packets are used in step 803 to assist the second established end-to-end connection to be fully activated in time), and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof (Par 129 The size and frequency of sending the "warm-up" packets should be adjusted for different communication technologies and protocols that are used to establish the end-to-end connection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1, M1 and S1, to combine the aforementioned method of reducing time lag in data transfer with the addition of a warm-up command in the data packet that tracks packet size and frequency, as disclosed in S1. Tracking packet size and frequency allows the control system to minimize load on the system and reduce the number of unnecessary data packet transmissions. Therefore, it would have been obvious to combine D1, H1, M1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, D1, H1 and M1 discloses the limitations of claim 9.
D1, H1 and M1 do not disclose the below limitation:	wherein the data packet is sent as a warm-up command, and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof.
S1 does disclose the below limitation:	wherein the data packet is sent as a warm-up command (S1 Par 129 "warm-up" packets are used in step 803 to assist the second established end-to-end connection to be fully activated in time), and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof (Par 129 The size and frequency of sending the "warm-up" packets should be adjusted for different communication technologies and protocols that are used to establish the end-to-end connection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1, M1 and S1, to combine the aforementioned system for reducing time lag in data transfer with the addition of a warm-up command in the data packet that tracks packet size and frequency, as disclosed in S1. Tracking packet size and frequency allows the control system to minimize load on the system and reduce the number of unnecessary data packet transmissions. Therefore, it would have been obvious to combine D1, H1, M1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 24, D1, H1 and M1 discloses the limitations of claim 17.
D1, H1 and M1 does not disclose the below limitation:	wherein the data packet is sent as a warm-up command, and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof.
S1 does disclose the below limitation:	wherein the data packet is sent as a warm-up command (S1 Par 129 "warm-up" packets are used in step 803 to assist the second established end-to-end connection to be fully activated in time), and	wherein parameters of the warm-up command include size of the packet of data, frequency of sending the packet of data or a combination thereof (Par 129 The size and frequency of sending the "warm-up" packets should be adjusted for different communication technologies and protocols that are used to establish the end-to-end connection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of D1, H1, M1 and S1, to combine the aforementioned program for reducing time lag in data transfer with the addition of a warm-up command in the data packet that tracks packet size and frequency, as disclosed in S1. Tracking packet size and frequency allows the control system to minimize load on the system and reduce the number of unnecessary data packet transmissions. Therefore, it would have been obvious to combine D1, H1, M1 and S1to obtain the invention, as specified in the instant claim.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412